Citation Nr: 0939197	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  04-37 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from two RO rating decisions.  In a January 2004 
rating decision, the RO denied the Veteran service connection 
for bilateral hearing loss and tinnitus.  The Veteran filed a 
notice of disagreement (NOD) in February 2004.

In June 2004, the Veteran filed a claim for service 
connection for PTSD.

In September 2004, the RO issued a statement of the case 
(SOC) pertinent to the claims for service connection for 
bilateral hearing loss and for tinnitus.  The Veteran filed a 
substantive appeal that same month.  The Board notes that in 
the September 2004 substantive appeal, the Veteran stated 
that he did not wish to appeal the issue of service 
connection for bilateral hearing loss and presented argument 
solely regarding his claim for service connection for 
tinnitus.  Further, in a December 2004 statement, the 
previous representative also noted that the Veteran had 
withdrawn his claim for service connection for bilateral 
hearing loss.  Although, during the June 2006 Board hearing, 
the Veteran's new representative stated that there was no 
record of the Veteran withdrawing his claim for bilateral 
hearing loss, review of the claims file indicates that the an 
appeal on the claim for service connection for bilateral 
hearing loss has not been perfected.

In a January 2005 rating decision, the RO denied the 
Veteran's claim for service connection for PTSD.  The Veteran 
filed an NOD in February 2005.

In March 2005, the Board remanded to the RO the claim for 
service connection for tinnitus to afford the Veteran a Board 
hearing.

In June 2005, the RO issued an SOC pertinent to the claim for 
service connection for PTSD, and in July 2005, the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals).

In June 2006, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record.

In May 2007, the Board remanded the claims on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.  After accomplishing further 
action, in July 2009, the AMC issued a supplemental statement 
of the case (SSOC) reflecting the continued denial of the 
claims.

As a final preliminary matter, the Board notes that the New 
York Department of Veterans Affairs (NYDVA) previously 
represented the Veteran in this appeal.  However, in June 
2006, during the Veteran's Board hearing, the Veteran noted 
that he was revoking NYDVA's power of attorney and filed with 
the Board a new VA Form 21-22 (Appointment of Veterans 
Service Organization as Claimant's Representative) appointing 
the Disabled American Veterans as his authorized 
representative.  The Board recognizes the change in 
representation. 

The Board's decision addressing the claim for service 
connection for tinnitus, is set forth below.  The matter of 
service connection for acquired psychiatric disability, to 
include PTSD (recharacterized, as reflected on the title 
page) is being remanded to the RO, for additional action. VA 
will notify the appellant when further action, on his part, 
is required.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran is competent to assert that he has 
ringing in his ears (tinnitus), the first clinical evidence 
documenting complaints of tinnitus was many years after 
service, and the only competent, probative opinion in the 
question of nexus indicates that the Veteran's tinnitus is 
not related to service. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, the record does not include a notice letter 
specific to what information and evidence was needed to 
substantiate the claim for service connection for tinnitus.  
However, the Board points out that, on these facts, the lack 
of such notice is not shown to prejudice the Veteran.  In 
this regard, the Board notes that in a September 2009 written 
brief presentation, the Veteran's representative set forth 
the criteria for establishing a claim for service connection 
for tinnitus.  In the Board's opinion, this demonstrates 
actual knowledge on the part of the Veteran and his 
representative of the information needed for entitlement to 
service connection for tinnitus.  As such, the Board finds 
that the Veteran is not prejudiced based on this demonstrated 
actual knowledge.  

In a post-rating letter dated in June 2007, the AMC provided 
notice to the Veteran regarding what information and evidence 
must be submitted by the Veteran, and what information and 
evidence would be obtained by VA.  The letter also notified 
the Veteran that he could send VA information that pertains 
to his claim.  The letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

After issuance of the June 2007 letter, and opportunity for 
the Veteran to respond, the July 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the aforementioned notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, VA treatment records and the report of a 
July 2009 VA examination.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
June 2006 hearing, along with various statements provided by 
the Veteran and his representative, on his behalf.  .

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claim herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Considering the claim for service connection in light of the 
above, the Board finds that the claim must be denied. 

The evidence of record establishes that the Veteran has 
current tinnitus, as reflected, for example, in the report of 
the July 2009 VA examination which included a diagnosis of 
tinnitus.  However, the record simply fails to establish that 
his tinnitus is medically related to any incident of service. 

The Veteran asserts that his exposure to loud noise while in 
service has caused the claimed tinnitus.  Specifically, he 
asserts in-service noise exposure while serving in the 
Republic of Vietnam as he was near machine guns that were 
fired.  The Veteran reported that he did not use hearing 
protection devices during his military service.

The Veteran is competent to assert the occurrence of in-
service injury, to include in-service noise exposure.  See, 
e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).   
Additionally, the Board notes that the Veteran's Form DD-214 
and his service personnel records show that he received two 
Sharpshooter (Rifle) medals.  Further, the Veteran has 
alleged in-service excessive noise exposure associated with 
firing weapons and from incoming enemy mortar attacks during 
his service in Vietnam.  Noise exposure in service is 
conceded.  

However, there is no evidence of complaints, findings, or 
diagnosis pertaining to the tinnitus disability during 
service or for many years after service discharge.  The first 
documented evidence of tinnitus is reflected in the report of 
a February 2004 private audiological evaluation that includes 
the Veteran's report that he had tinnitus for several years.  
In this case, tinnitus was not shown in service or until 
2004, more than 36 years after service.  The Board points out 
that passage of so many years between discharge from active 
service and the objective documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

Moreover, the only opinion addressing the etiology of the 
Veteran's tinnitus weighs against the claim.  The July 2009 
VA examiner reviewed the Veteran's complaints and description 
of noise exposure, both during and after service, and the 
medical evidence in the claims file.  However, after 
examining the Veteran, the examiner concluded that the 
Veteran's tinnitus was not as least as likely as not due to 
noise and other conditions when the Veteran was in the 
military.  This opinion constitutes the only competent 
opinion to address the relationship between the Veteran's 
current tinnitus and service, and neither the Veteran nor his 
representative has identified, presented, or alluded to the 
existence of a contrary medical opinion-i.e., one that, in 
fact, establishes a relationship between tinnitus and 
service. 

In addition to the objective evidence cited above, in 
adjudicating this claim, the Board has considered the oral 
and written assertions advanced by the Veteran and by his 
representative, on his behalf.  However, to the extent that 
those assertions are being offered either to establish a 
nexus between the current disability under consideration and 
service, such evidence must fail.  Matters of diagnosis and 
etiology are within the province of trained professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
laypersons are not shown to possess the appropriate training 
and expertise, neither the Veteran nor his representative is 
competent to provide a probative (persuasive) opinion on the 
matters upon which this claim turns.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)); Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Hence, 
the lay assertions in this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for tinnitus must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for tinnitus is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for acquired 
psychiatric disability, to include PTSD, is warranted.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 
(West 2002).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). 

In this appeal, the Board notes that the report of the 
Veteran's June 1966 induction examination includes a notation 
that the Veteran had reported receiving psychiatric 
counseling the past two years for tension and an inability to 
get along with others.  The treating psychiatrist reported 
that the Veteran seemed anxious, shy and tense.

The claims file reflects that the Veteran has been diagnosed 
with various psychiatric disorders since separation from 
service, including depression and PTSD.  Specifically, June 
2003 and July 2007 VA Medical Center (VAMC) treatment notes 
indicate a diagnosis of depression, while the report of the 
May 2009 VA examination reflects a diagnosis of PTSD.

Pursuant to the May 2007 remand, a VA examination was 
scheduled, in May 2008, to obtain medical opinion to clarify 
whether the Veteran met the diagnostic criteria for PTSD and 
to identify the specific stressors underlying the diagnosis.  
The May 2008 VA examiner reported that the Veteran had 
chronic, moderate PTSD with the precipitating stressor being 
combat in Vietnam.  However, the VA examiner did not address 
whether the Veteran has any current psychiatric disorder that 
preexisted service and was aggravated by his service, and the 
record does not otherwise reflect any medical opinion 
addressing these points.  

Also, pursuant to the May 2007 remand, the U.S. Army Joint 
Services and Records Research Center (JSRRC) attempted to 
verify the Veteran's alleged in-service stressors.  To date, 
there is no credible evidence that a claimed in-service 
stressor occurred.  

In expanding the claim on appeal to encompass psychiatric 
disorders other than PTSD, the Board is also cognizant of the 
recent decision of the Court in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  In Clemons, the Court found that the Board 
erred in not considering the scope of the Veteran's claim for 
service connection for PTSD as including any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record (in that case, diagnoses of 
anxiety disorder and schizoid disorder). 

The Board notes that the Veteran originally filed a claim for 
service connection for PTSD and the RO only considered the 
Veteran's claim with respect to the diagnosis of PTSD, 
without consideration of the other reported psychiatric 
disorders in its January 2005 rating decision.  In its May 
2007 remand, the Board only addressed the Veteran's claim 
with respect to the diagnosis of PTSD, without consideration 
of the other reported psychiatric disorders.

However, as noted above, the claims file reflects that the 
Veteran has been diagnosed with various psychiatric disorders 
since separation from service, including depression.  As 
such, although the RO adjudicated the claim as one for 
service connection for PTSD only, given the various diagnoses 
of record, expansion of the claim to include psychiatric 
disorder(s) other than PTSD is appropriate.  

Moreover, the Board emphasizes that, pursuant to the 38 
U.S.C.A. § 1111 and Wagner, cited to above, rebuttal of the 
presumption of soundness requires clear and unmistakable 
evidence of both a pre-existing disability and evidence that 
the disability was not aggravated by service.  In light of 
the deficiencies of the prior medical opinion and the 
comments noted above, further medical opinion that addresses 
the relationship, if any, between each diagnosed psychiatric 
disability and service would be helpful in resolving the 
expanded claim on appeal.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As VA bears the burden of proof on these points, the Board 
finds that the current record is insufficient to resolve the 
claim on appeal, and that another medical examination with 
opinion based on full consideration of the Veteran's 
documented medical history and assertions and supported by a 
clearly stated rationale, is warranted.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  In rendering 
the requested opinion, the examiner should specifically 
address, among other things, whether there is clear and 
unmistakable evidence that the Veteran had a psychiatric 
disorder, other than PTSD, prior to service, and if so, 
whether any pre- existing psychiatric disorder was aggravated 
during service, and whether any claimed acquired psychiatric 
disorder is otherwise medically related to service. 

Hence, the RO should arrange for the Veteran to undergo a VA 
examination, by a psychiatrist (M.D.), at an appropriate VA 
medical facility.  The Veteran is hereby advised that failure 
to report for the scheduled examination, without good cause, 
may well result in denial of the claim (as the original claim 
for service connection will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file a copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further 
examination, to ensure that all due process requirements are 
met, and that the record before the examiner is complete, the 
RO should give the Veteran another opportunity to present any 
additional information and/or evidence pertinent to the claim 
remaining on appeal, explaining that he has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2009) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim remaining on appeal.  
The RO's readjudication of the claim should include specific 
consideration of 38 U.S.C.A. § 1111 and Wagner (cited to 
above).




Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for an 
acquired psychiatric disorder, to include 
PTSD.  The RO should explain the type of 
evidence that is the Veteran's ultimate 
responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
Veteran's response expires, the RO should 
arrange for the Veteran to undergo VA 
psychiatric examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the Veteran, and 
the report of the examination should 
include discussion of the Veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.

The psychiatrist should clearly identify 
all current psychiatric disability(ies), 
to include depression or PTSD.  Then, 
with respect to each such diagnosed 
disability, the psychiatrist should 
provide an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or greater probability) that 
any such disability is the result of 
disease or injury incurred or aggravated 
during service.  In rendering the 
requested opinion, with respect each 
current disability, the examiner should 
specifically address whether the 
disability (a) clearly and unmistakably 
preexisted service; and, if so (b) was 
aggravated (i.e., permanently worsened) 
beyond the natural progression during or 
as a result of service; and, if not (c) 
is otherwise medically related to the 
Veteran's service.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report. 

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for an acquired 
psychiatric disorder, to include PTSD, in 
light of all pertinent evidence and legal 
authority.  The RO's adjudication of the 
claim should include specific 
consideration of 38 U.S.C.A. § 1111 and 
Wagner (cited to above).

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________

Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


